         Case 1:18-cr-00201-DLC Document 166 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       ORDER
 UNITED STATES OF AMERICA
                                                    S2 18 Cr. 201 (DLC)
           - v. -

 DEBORAH MENSAH,

                        Defendant.




     Upon the application of the United States of America, by

Assistant United States Attorney Sagar K. Ravi, it is hereby

ORDERED that the Indictment in this matter, S2 18 Cr. 201 (DLC),

be unsealed.


Dated:     New York, New York
           August ___,
                  24   2020

                                     _____________________________________
                                     UNITED STATES MAGISTRATE JUDGE
